     Case 2:18-cv-02274-MTL-DMF Document 72 Filed 07/13/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Bennett Laquan Williams,                         No. CV-18-02274-PHX-MTL (DMF)
10                  Plaintiff,                         ORDER
11    v.
12    Betty Ulibarri,
13                  Defendant.
14
15
16          On April 23, 2020, the Court referred this case for a telephonic settlement

17   conference to be conducted within 120 days (Doc. 56). The settlement Magistrate Judge
18   set a telephonic settlement conference for August 13, 2020 and ordered that the parties

19   timely submit a Confidential Settlement Statement and a contact phone number for

20   Defendant (Doc. 62 at 2). The settlement Magistrate Judge advised the parties that
21   “[s]anctions may result, including possible dismissal of the case, if a party fails to:
22   …[t]imely submit the Confidential Settlement Statement attached hereto; OR [c]omply

23   with any other portion of this order.” (Id.) The Order (Doc. 62) was mailed to each party

24   at his/her address of record. Mail was not returned to the Court, and the parties may be

25   deemed to have received the Order. On May 20. 2020, the settlement Magistrate Judge

26   reset the settlement conference to July 16, 2020 due to availability of a courtroom in which
27   a telephonic, pro se settlement conference could be facilitated with the Arizona Department
28   of Corrections (Doc. 65). The settlement Magistrate Judge ordered that Confidential
     Case 2:18-cv-02274-MTL-DMF Document 72 Filed 07/13/20 Page 2 of 2



 1   Settlement Statements and a contact phone number for the Defendant must be received no
 2   later than July 9, 2020 and affirmed the remainder of its prior Order (Doc. 65 at 2). The
 3   Order amending the date of the settlement conference was again mailed to the parties at
 4   their addresses of record. Mail was not returned to the Court, and the parties may be
 5   deemed to have received the amended Order.
 6         The settlement Magistrate Judge has not received Confidential Settlement
 7   Statements from either party or telephonic contact information from the Defendant as
 8   ordered. The time for timely submitting the Confidential Settlement Statements and
 9   telephonic contact information has passed.
10         IT IS ORDERED vacating telephonic settlement conference set for July 16, 2020.
11         IT IS FURTHER ORDERED that each party show cause no later than July 27,
12   2020 why sanctions, including dismissal of the case, should not be imposed for failure to
13   comply with the settlement Magistrate Judge’s Orders (Docs. 62, 65).
14         Dated this 13th day of July, 2020.
15
16
17                                                      Honorable Eileen S. Willett
18                                                      United States Magistrate Judge

19
20
21
     cc:   Warden
22         Arizona State Prison Complex-Eyman
           Meadows Unit
23
           Re: Bennett Laquan Williams #190857
24         P.O. Box 3300
           Florence, Arizona 85132
25
26
27
28


                                                  -2-
